DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the Application filed on 04/18/2019.  Claims 1-20 are pending in the case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim 1-12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salesky et al. (hereinafter Salesky, US 6,367,934) in view of Bolle et al. (hereinafter Bolle, US 2011/0149012) and Monteverde et al. (hereinafter Monteverde, US 2009/0319606).
4.	In regards to independent claim 14, Salesky teaches an interactive tradeshow display system comprising: 
at least one base (Salesky, “The multi-display system 100 may be placed directly on the floor or mounted on a base platform 150 placed on the floor. Such a base platform may be a part of an exhibit, trade-show booth, or other display structure such that the display system is elevated above the audience for larger audience viewing, Column 8 Lines 31-37);
at least one frame (Salesky, framework, In other embodiments of the present invention, the sidewalls 111, 112 and 113 are made from a material, such as cloth, that is stretched over the framework 500 of the multi-display system 100, Column 11 Lines 19-34); 
at least one cover, (Salesky, sidewall covering, In other embodiments of the present invention, the sidewalls 111, 112 and 113 are made from a material, such as cloth, that is stretched over the framework 500 of the multi-display system 100, Column 11 Lines 19-34);
at least one networked electronic video display (Salesky, display with networked audio visual content, In a advantageous embodiment of the present invention, one or more of the image projectors 101-103 may be audio-video projectors… The audio-video sources 151-154 may be any one of a number of different types of well-known audio-video devices, including live camera feed, video-cassette recorder (VCR) tape players, digital video disc (DVD) players, video CD or CD-ROM players, MPEG files stored in computer memory, magnetic or optical disk, data received over a network, or the like, Column Column 6 Lines 27-61).
Salesky fails to expliciyt teach:
at least one networked 3D holographic image generator;
at least one client and server means being configured for a client to provide images and text and to convey to the server system which is further configured to process the said images and text and to display the said images and text on a 3D holographic display, a video display and an LED image display and to convey to said server the said user provided images and text.
Bolle teaches:
at least one networked 3D holographic image generator (Bolle, persistence of vision display, The display substrate 210 includes a substrate 212 having an array of electronic light sources 214 located thereon. The array 214 may be a single column array as illustrated or may include multiple columns. The array of electronic light sources 214 is sized to provide a persistence of vision display in a viewing area 240 when the display substrate 210 is moved over the viewing area 240, [0018], [0025]). It would have been obvious to one of ordinary skill in the art, having the teachings of Salesky and Bolle before him before the effective filing date of the claimed invention, to modify the tradeshow display system taught by Salesky to include the persistence of vision display of Bolle in order to obtain a tradeshow display system that includes a persistence of vision display. One would have been motivated to make such a combination because it enables a 3D display without requiring a large number of LEDs thereby reducing cost and weight.	
Monteverde teaches at least one client and server means being configured for a client to provide images and text and to convey to the server system which is further configured to process the said images and text and to display the said images and text on a 3D holographic display, a video display and an LED image display and to convey to said server the said user provided images and text (Monteverde, a server system allows user to upload presentation to display on multiple displays, In the preferred form, the exhibitor 11 transmits or uploads one or more presentations 130 (audio and/or visual presentations) to be presented on the display 120 during the show…In a further form, the presentations 130 may be stored remotely from the convention center 12, and are delivered (such as via streaming video from a remotely located server) through the communications connections 50 to the display 120, [0048-0049], [0053-0054]). It would have been obvious to one of ordinary skill in the art, having the teachings of Salesky, Bolle, and Monteverde before him before the effective filing date of the claimed invention, to modify the tradeshow display system taught by Salesky to include the server upload of presentations of Monteverde in order to obtain a tradeshow display system that allows for users to upload presentation to be display on the system. One would have been motivated to make such a combination because it enables users to upload items for display without having to be physically located with the display.	
5.	In regards to dependent claim 15, Salesky in view of Bolle and Monteverde teaches wherein the at least one base is weighted so as to support at least one frame (Salesky, “The multi-display system 100 may be placed directly on the floor or mounted on a base platform 150 placed on the floor. Such a base platform may be a part of an exhibit, trade-show booth, or other display structure such that the display system is elevated above the audience for larger audience viewing, Column 8 Lines 31-37);.
6.	In regards to dependent claim 16, Salesky in view of Bolle and Monteverde teaches wherein the at least one frame consists of at least two tubular vertical members, at least one top member, one or more cross members and mounting points for components (Salesky, the term "or" is defined as inclusive, meaning and/or; the term "frame," and its derivatives, may be defined as any load carrying skeleton of the structure or relevant portion thereof, and, more broadly, the frame may be actual (e.g., associable pipe, tube, rod, shaft, strut, girder, beam, crossbar, crosspiece, cable, etc.), Column 3 Lines 1-10).
7.	In regards to dependent claim 17, Salesky in view of Bolle and Monteverde teaches wherein the at least one cover is a polyester tension fabric where graphics may be applied in numerous places on the said cover by printing, silk screening and applied decals which, when said graphics are applied, may be stretched over the frame (Salesky, sidewall covering, polyester is a form of cloth, In other embodiments of the present invention, the sidewalls 111, 112 and 113 are made from a material, such as cloth, that is stretched over the framework 500 of the multi-display system 100, The outer surfaces of the multi-display system 300 also may comprise advertising graphics 331 and 332 or sidewalls 112 and 111, respectively. Advertising graphics 331 and 332 may be applied by any conventional means, including by spray painting, by printing, adhesive backed graphics, by hook and mesh fasteners, or materials applied by permanent or temporary adhesives, Column 9 Lines 1-10, Column 11 Lines 19-34).
8.	In regards to dependent claim 18, Salesky in view of Bolle and Monteverde teaches wherein the at least one networked 3D holographic image generator is a persistence of vision display consisting of a fan with a plurality of networked LED lights which employs the persistence of vision effect to display an image such that human eyes imagine the said image as an independent, floating image (Bolle, persistence of vision display, The display substrate 210 includes a substrate 212 having an array of electronic light sources 214 located thereon. The array 214 may be a single column array as illustrated or may include multiple columns. The array of electronic light sources 214 is sized to provide a persistence of vision display in a viewing area 240 when the display substrate 210 is moved over the viewing area 240, [0018], [0025]). It would have been obvious to one of ordinary skill in the art, having the teachings of Salesky and Bolle before him before the effective filing date of the claimed invention, to modify the tradeshow display system taught by Salesky to include the persistence of vision display of Bolle in order to obtain a tradeshow display system that includes a persistence of vision display. One would have been motivated to make such a combination because it enables a 3D display without requiring a large number of LEDs thereby reducing cost and weight.	
9.	In regards to dependent claim 19, Salesky in view of Bolle and Monteverde teaches wherein the at least one networked 3D holographic image generator may be mounted to the at least one frame (Salesky, mounting of displays on framework, It is within the scope of the present disclosure to use a plurality of suitably arranged "flat" screens in lieu of one or more of the above-described arrangements. In point of fact, such image generating means (e.g., plasma screens, liquid crystal diode screens, etc.) may be associated with an actual frame, such as that illustrated throughout this document, Column 5 Lines 63-67, Column 6 Lines 1-7).
10.	Independent claim 1 is in the same context as claim 14; therefore it is rejected under similar rationale.
11.	Dependent claim 2 is in the same context as claim 15; therefore it is rejected under similar rationale.
12.	Dependent claim 3 is in the same context as claim 16; therefore it is rejected under similar rationale.
13.	Dependent claim 4 is in the same context as claim 17; therefore it is rejected under similar rationale.
14.	Dependent claim 5 is in the same context as claim 18; therefore it is rejected under similar rationale.
15.	Dependent claim 6 is in the same context as claim 19; therefore it is rejected under similar rationale.
16.	Independent claim 7 is in the same context as claim 14; therefore it is rejected under similar rationale.
17.	Dependent claim 8 is in the same context as claim 15; therefore it is rejected under similar rationale.
18.	Dependent claim 9 is in the same context as claim 16; therefore it is rejected under similar rationale.
19.	Dependent claim 10 is in the same context as claim 17; therefore it is rejected under similar rationale.
20.	Dependent claim 11 is in the same context as claim 18; therefore it is rejected under similar rationale.
21.	Dependent claim 12 is in the same context as claim 19; therefore it is rejected under similar rationale.

22.	Claim 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salesky et al. in view of Bolle, Monteverde, and Krans et al. (hereinafter Krans, US 2010/0253216)
23.	In regards to dependent claim 20, Salesky in view of Bolle and Monteverde fails to explicty teach wherein the at least one networked electronic video display is a networked sewable or wearable LED display which may be attached to the cover component of the said interactive tradeshow display system. Krans teaches wherein the at least one networked electronic video display is a networked sewable or wearable LED display which may be attached to the cover component of the said interactive tradeshow display system (Krans teaches a sewable flexible LED display, Krans, [0023]). It would have been obvious to one of ordinary skill in the art, having the teachings of Salesky and Krans before him before the effective filing date of the claimed invention, to modify the tradeshow display system taught by Salesky to include the sewable display of Krans in order to obtain a tradeshow display system that includes a sewable display. One would have been motivated to make such a combination because it enables a display to be attached to the sidewall cover without additional mounting hardware.	
24.	Dependent claim 13 is in the same context as claim 20; therefore it is rejected under similar rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304.  The examiner can normally be reached on Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah al Kawsar can be reached on (571)270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C TRAPANESE/               Primary Examiner, Art Unit 2171